Exhibit 10.6

AMENDMENT 2007-1 TO THE

SEVERANCE AGREEMENT

THIS AMENDMENT 2007-1, dated as of May 2, 2007, is entered into by and between
Novell, Inc., a Delaware corporation (the “Company”) and John Dragoon (the
“Executive”).

RECITALS

WHEREAS, the Executive previously entered into a severance agreement with the
Company, dated February 8, 2007, (the “Severance Agreement”), that sets forth
certain compensation and benefits for the Executive in the event the Executive’s
service with the Company is terminated;

WHEREAS, due to a scrivener’s error, the definition of “Cause” does not fully
reflect the mutual agreement between the parties;

WHEREAS, the Company and the Executive mutually desire to amend the Severance
Agreement to correct the definition of “Cause;” and

WHEREAS, Section 19 of the Severance Agreement provides that the Company and the
Executive may amend the Severance Agreement by written agreement.

NOW, THEREFORE, the Company and the Executive hereby agree that the Severance
Agreement shall be amended as follows:

1. The definition of “Cause” under Section 1 of the Severance Agreement is
hereby deleted in its entirety and replaced with the following complete
definition:

“Cause:’

(i) For purposes of Involuntary Termination Prior to a Change in Control, means
a determination by the Company’s Chief Executive Officer or Senior Vice
President-People, in either case with legal advice and consultation of the
Company’s Senior Vice President – General Counsel, acting in his authority as
the Company’s general counsel, that the Executive has committed any of the
following acts:

(A) continued violations of the Executive’s obligations which are demonstrably
willful or deliberate on the Executive’s part after there has been delivered to
the Executive a written demand for performance from the Company which describes
the basis for the Company’s belief that the Executive has willfully or
deliberately violated his obligations to the Company;

(B) engaging in willful misconduct which is injurious to the Company or any
Subsidiary;



--------------------------------------------------------------------------------

(C) committing a felony, an act of fraud against or the misappropriation of
property belonging to the Company or any Subsidiary:

(D) breaching, in any material respect, terms of any confidentiality or
proprietary information agreement between the Executive and the Company; or

(E) committing a material violation of the Company’s Code of Business Ethics or
Employee Conduct and Standards Policy, as either or both are in effect from time
to time by the Company.

(ii) For purposes of Involuntary Termination Associated With a Change in
Control, means a determination by the Board that the Executive has committed any
of the following acts:

(A) the Executive has been convicted of a criminal violation involving fraud,
embezzlement or theft in connection with his duties or in the course of his
employment with the Company or any Subsidiary; or

(B) the Executive has committed intentional wrongful disclosure of secret
processes or confidential information of the Company or any Subsidiary; and any
such act has been demonstrably and materially harmful to the Company. For
purposes of this subparagraph (B), no act on the part of the Executive will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” if done by the Executive not in
good faith and without reasonable belief that the Executive’s action was in the
best interest of the Company.

Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for “Cause” under this clause (ii) unless and until there has been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the members of the Board
then in office at a meeting of the Board, finding that, in the good faith
opinion of the Board, the Executive has committed an act constituting “Cause,”
as herein defined, and specifying the particulars thereof in detail. Prior to
any such determination, the Executive shall be provided with reasonable notice
of such pending determination and the Executive, together with his counsel (if
the Executive chooses to have counsel present at such meeting), shall be
provided with the opportunity to be heard before the Board makes any such
determination. Nothing herein will limit the right of the Executive or his
beneficiaries to contest the validity or propriety of any such determination.”

2. In all respects not modified by this Amendment 2007-1, the Severance
Agreement is hereby ratified and confirmed.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment 2007-1, effective as of May 2, 2007.

 

NOVELL, INC. By:   /s/ Ronald W. Hovsepian Name:   Ronald W. Hovsepian Title:  
President and Chief Executive Officer

 

EXECUTIVE /s/ John Dragoon John Dragoon Senior Vice President and Chief
Marketing Officer

 

3